 In the Matter of EDWARD RAPPAPORT,JAMES RAPPAPORT,AND MAx RAP-PAPORT,CO-PARTNERS,DOING BUSINESS AS NORTHWESTERN AUTO' PARTSCo.andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 1140.Case No. R-3061.-Decided October 29, 1941Jurisdiction:junk industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until majority be proved ; contract in effectfor more than 3 years renewed following notice of rival union's representationclaims, no bar to ; probationary employeesheldeligible to vote ; electionnecessary.Unit Appropriate for Collective Bargaining:all employees, excluding a specifi-cally named individual.Mr. S. H. Gainsley,of Minneapolis, Minn., for the Company.Mr. Ralph L. Helstein,of Minneapolis, Minn., for the C. I. O.Mr. Earl Boxeth,of Minneapolis, Minn., for the A. I. U.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 31, 1941, United Electrical, Radio & Machine Workers ofAmerica, Local 1140, affiliated with the Congress of Industrial Or-ganizations, herein called the C. I.. 0., filed with the Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota)a petition, andon September 3, 1941, an amended petition alleging that a qu`iistionaffecting commerce had arisen concerning the representation of em-ployees of Edward Rappaport, James Rappaport, and Max Rappa-port, co-partners,. doing business as Northwestern Auto Parts Co.,Minneapolis, Minnesota, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9. (c) of the National Labor Relations Act, 49 Stat. 449,..hereincalled the Act.On September 9, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations Board36 N. L. R. B., No. 97.484 NORTHWESTERNAUTOPARTS CO.485Rules and Regulations-Series 2, as amended, ordered an investigationfor an appropriate hearing upon due notice.On September 15, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theC. I. 0., and upon Associated Independent Unions, Local No. 18,herein called the A. I. U., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on September 26, 1941, at Minneapolis, Minnesota,before Guy Farmer, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company was represented by counsel, and thelabor organizations by their respective representatives. . All partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing upon theissueswas afforded all parties.. During the course of the hearingthe Trial Examiner made several rulings upon motions and objectionsto the admission of evidence.The Board has reviewed the rulingsof the: Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEdward Rappaport, James Rappaport, and Max Rappaport are co-partners, doing business under the name of Northwestern Auto PartsCo.The Company is engaged in the business of purchasing andsellingnew automobile parts, purchasing used, burned, and wreckedautomobiles, dismantling automobiles, and selling used automobileparts,. scrap iron, and other materials.Its office and principal placeof business is at Minneapolis, Minnesota.During the year 1940 theCompany: purchased materials valued at about $40,000, about 12 percent of which by value were brought to the Company's plant frompoints outside Minnesota.During the same period the Company soldmaterials valued at about $75,000, about 23 per cent of which by valuewere sold and shipped from the Company's plant to pointsoutsideMinnesota.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local1140, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Associated Independent Unions, Local No. 18, is an unaffiliated labororganization, admitting to membership employees of the Company. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn September 9, 1938, the Company entered into a closed-shop con-tract with the A. I. U. for its employees.The contract provided thatit should be in effect for 1 year and thereafter from year to year unlessterminated. by either party thirty (30) days before the expiration' ofany yearly period. In September 1939 a local union affiliated withthe petitioner in this proceeding asked the Company to bargain con-cerning the same employees.To determine their desire for a bargain-ing agent, an election by secret ballot was conducted among suchemployees. under the auspices of the State Labor Conciliator.TheA. I. U. won the election.The Company and the A. I. U. thereaftercontinued to operate under their contract of 1938.On July 20, 1941, the C. I. O. asked the Company to bargain con-cerning its employees.The Company refused to bargain until theC. I. O. proved a majority representation, and further contended thatthe Company was bound under its contract with the A. I. U., whichhad not been terminated by notice of either party.On July 31, 1941,the C. I. O. filed the petition in this proceeding.The Company and the A. I. U. contend that their contract of 1938is a bar to this proceeding. Such contention is without merit.Thecontract has already been in effect for more than 3 years.,,Moreover,it is terminable by either party thereto upon notice of thirty (30)days before the expiration of any yearly period. It appears thatboth the Company and the A. I. U. had notice of the claim of theC. I. O. before the expiration date of the current year.2We find thatthe contract between the Company and the A. I. U. does not constitutea bar to a determination of representatives at this time.A statement prepared by the Regional Director and introduced intoevidence at the hearing discloses that the C. I. O. and the A. I. U«each represents a substantial number of employees in the appropriateunit.3We find that a question has arisen concerning the representationof employees of the Company.iMatter of Columbia Broadcasting System, Inc.,andAmerican CommunicationsAsso-ciation (Formerly American Radio Telegraphists'Association), 8 N. L. R. B. 508;MatterofMcLouth Steel CorporationandLocal 174, International Union, United Automobile.Wprkers of America affiliated with the Congress of Industrial Organizations,30 N. L. R. B.,No. 142.2Matter of Ingram-Richardson Mfg. Company of Indiana, Inr.andFederal Labor Union22174, affiliated with the A. F. of L.,23 N. L. R. B. 85; cf.Matter of Cluett, Peabody&Co., Inc.andUnited Garment Workers of America,Local No.297,A. F. of L.,31 N. L. R. B., No. 79, and cases cited therein.3 The C. I. O. submitted to the Regional Director seven application cards of recent date,six of which bear names of employees on a current pay roll..The A. I. U. submitted to the Regional Director its membership list containing 11names, of which 9 are names of employees on a current pay roll.There are approximately 12 employees in the appropriate unit. NORTHWESTERNAUTO PARTS' GO.487IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial:relation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.V.THE APPROPRIATE UNITThe C. I. O. contends that all employees of the Company, excludingclerical, supervisory, and sales employees, constitute an appropriate,unit.The A. I. U. and the Company contend that all employees con-stitute an appropriate unit.'The Company is a partnership, composed. of a father and two sons.The partners personally hire and discharge employees and plan,.assign, and supervise their work.The Company employs no super-visors, assuch.The partners personally buy all major items forwrecking and resale. In order to maintain a stock of used automobileparts, and particularly to cater to out-of-town trade, certain employeesare from time to time sent out to find and buy wanted used parts from.lots of the Company's competitors.The Company's plant consists-of a building and an adjacent lot. In its building the Company main-tains an office, a sales counter, and a small repair shop where usedautomobile parts are reconditioned for sale.Part of the building isused as a warehouse. On its adjacent lot the Company dismantles usedcars.New automobile' parts are sold over the counter in the building,.used parts over the counter or directly from cars on the lot.TheCompany employs no salesmen as such. The partners regularly takecareof the selling themselves.Any employee who is available to takecare of a customer may be expected to do so. The record does notdisclose that the Company employs any clerical worker as such. Itdoes not clearly appear what, if any, clerical work is required of anyemployee, incidental to his duties at the plant.The parties agree that the following six employees should be in-cluded in the bargaining unit : two mechanics, whose work of recon-ditioning used parts is for the most part performed in the repair shop,two "wreckers," whose work is performed for the most part on the lot,and one stock man, who spends about 10 per cent of his time onmechanical work, reconditioning parts, and the remainder of his timein the building and on the lot, taking stock of parts in the warehouseand on the lot and selecting such parts for sale.The parties furtheragreeto include one Don Roberts, whose duties include refinishingparts, baling of scrap iron, buying of used parts, selling of used and OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDnew parts, shipping, and any general work which is required aboutthe plant.The parties disagree with respect to the following three employees :Joe Robbins, Victor Fink, and Frank Rappaport.The C. I. 0. wouldexclude them from the bargaining unit, the Company and the A. I. U.would include them.The C. I. 0. contends that Joe Robbins is a supervisory employee.Robbins is an outside or "yard" employee, who works with twowreckers on the lot in dismantling cars.For information and ordersrespecting wanted parts, the partners communicate with their em-ployees on the lot through a loud speaker.Robbins often relays suchorders to other employees.The partners hired Robbins with the in-tention of putting him in charge of the yard work. It does not appearthat this intention was communicated to Robbins or to his fellowworkers.It was not carried out.Although Robbins received $2.50more per week than the other two wreckers, they regard him as afellow yard worker and not as a supervisory employee. The partnerswould give some consideration to Robbins' recommendations, but notas much as they would give to the recommendations of Art Hanson,the stockman, who all parties agree should be included in the bar-gaining unit.We shall include Robbins in the bargaining unit.The C. I. 0. contends that Victor Fink is a clerical and sales em-ployee.As noted above, the record does not disclose what clericalwork is incidental to the regular duties of any employee.Fink andRoberts, whom all parties desire to include in the unit, do similarwork.Fink is older in the Company's service than Roberts, and moreexperienced.We shall -include Fink in the bargaining unit.The C. I. 0. contends that Frank Rappaport is a sales employee andthat he is to be excluded particularly because he is son and brother,respectively, of the partners.Frank Rappaport does general workabout the plant, towing in cars, selling, purchasing used parts forresale, and any other needed work, except the actual wrecking of cars.He spends most of his time lining up used parts for resale from carson the Company's lot or from used car lots of its competitors. Underall the circumstances, we shall exclude him from the bargaining unit.Three probationary employees completed the total number of theCompany's employees at the time of the hearing.Two probationaryemployees were learning to wreck cars in the yard, while the thirdwas assisting with work within the building.No objections were madeat the hearing to their inclusion in the bargaining unit so far as theirwork was concerned.We find that all employees of the Company, excluding Frank Rap-paport, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Company NORTHWE'STERN AUTO PARTS CO.489the full benefit of their right. to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by, and we shall accordingly direct, an election by secretballot.The parties agreed at the hearing that the pay roll of September20, 1941, was suitable for determining eligibility to vote.The recorddoes not disclose any reason for departure from, our usual practice ofusing the pay-roll period immediately preceding the date of the Direc-tion of Election herein.The parties disagreed at the hearing withrespect to the eligibility of the three probationary employees notedabove.The partners recently hired them to take care of extra workmade available through the increasing demand for scrap iron, intend-ing to keep one or two of them permanently.At the time of thehearing the partners had not decided what men should.be permanentlyretained.The C. I. 0. and the Company contended at the hearingthat the probationary employees should be excluded from voting.TheA. I. U. would permit them to vote.We find that such probationaryemployees have a substantial expectation of continuing employmentwith the Company and that any who were employed during the pay-roll period hereinafter designated for purposes of determining eligi-bility should be permitted to vote in the election.Those eligible to vote in the election shall be all employees in theappropriate unit, including probationary employees, who were em-ployed by the Company during the pay-roll period immediately pre-ceding the date of this Direction of Election, subject to such limitationsand additions as are set forth in the Direction of Election.Upon the basis of the, above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Edward Rappaport, James Rappaport, andMax Rappaport, co-partners, doing business as Northwestern AutoParts Co., Minneapolis, Minnesota, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.2.All employees of Edward Rappaport, James Rappaport, andMax Rappaport, co-partners, doing business as Northwestern AutoParts Co., Minneapolis, Minnesota, excluding Frank Rappaport, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Edward Rappaport, James Rappaport, and Max Rappaport,co-partners, doing business as Northwestern Auto Parts Co., Minne-apolis,Minnesota, an election by secret ballot shall be conducted asearly as possible, but not later than thirty ('30) days from the date ofthis Direction of Election, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all employeesof the Company who were employed during the pay-roll period imme-diately preceding the date of this Direction of Election, includingprobationary employees and employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding Frank Rappaport and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by United Electrical, Radio & Machine Workers ofAmerica, Local 1140, affiliated with the Congress of Industrial Organi-zations, or by Associated Independent Unions, Local No. 18, for thepurposes of collective bargaining, or by neither.